DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the illustrations of Figure 3 require an unique figure number, such as “Fig. 3B”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “predetermined length”; however, it is not clear to the Examiner exactly what this means. Exactly what metrics are used to determine the predetermined length? The Examiner is unable to determine the metes and bounds of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3181895, Cator in view of US 2018/0142822, Felstead et al.
	In regards to claim 1, in Figure 1 and paragraphs detailing said figure, Cator discloses a pipe for easy assembly and separation, the pipe comprising: a rear end pipe (10) formed in a cylindrical shape; an insertion pipe (16) located at the other end of the rear end pipe; a front end pipe (11) that is connected to the rear end pipe by inserting the insertion pipe into one end of the front end pipe; a first fixed portion (19) located at one end of the insertion pipe; and a second fixed portion (27) located at the front end pipe to correspond to the first fixed portion when the insertion pipe is inserted into the front end pipe, wherein the rear end pipe and the front end pipe are fixed to each other by a magnetic force generated between the first fixed portion and the second fixed portion, and the front end pipe has one end that is obliquely cut (near 23). Cator does not disclose the rear end pipe having the other end that being obliquely cut. Felstead et al teaches a rear end pipe (16) having the other end obliquely cut (33) “to facilitate the insertion of the first end” ([0059]). It would have been obvious to one having ordinary skill in the art at the time of filing to modify the rear end pipe with the other end being obliquely cut to facilitate the insertion of the first end, as taught by Felstead et al.
In regards to claim 2, Cator in view of Felstead et al further disclose one of the first fixed portion and the second fixed portion is a magnet with a magnetic force, and the other is a ferromagnetic material.
	In regards to claim 3, Cator in view of Felstead et al further disclose the first fixed portion and the second fixed portion are magnets with a magnetic force and have surfaces which face each other and have polarities different from each other.
	In regards to claim 4, Cator in view of Felstead et al further disclose the first fixed portion and the second fixed portion are neodymium magnets.
	In regards to claim 5, Cator in view of Felstead et al further disclose an outer diameter of the insertion pipe is smaller than an outer diameter of the rear end pipe and is the same as an inner diameter of the front end pipe.
	In regards to claim 6, Cator in view of Felstead et al further disclose a suction pipe for a vacuum cleaner, the suction pipe comprising: the pipe for easy assembly and separation according to claim 1, wherein the pipe for easy assembly and separation has one end connected to a main body of the vacuum cleaner to transmit a suction force generated from the main body of the vacuum cleaner.
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679